﻿
I should like to extend to you my sincere congratulations on your election to the presidency of the United Nations General Assembly at its forty-fourth session.
At this session the General Assembly is beginning its deliberations in favourable international circumstances. The processes that exerted a positive influence on the atmosphere of the forty-third session have become increasingly decisive in world politics. The development of a qualitatively new relationship between the Soviet Union and the United States is of outstanding importance in this regard. In addition, relations between East and West are developing and dialogues between countries are becoming more substantive. The world is witnessing the beginning of a new era in which the "enemy" image based on "cold war" stereotypes is fading away, with confrontation giving way to an interest in guaranteeing the security of the other side, and with isolationism being replaced by a desire for co-operation based on partnership. There is a growing realization that the use or threat of the use of force cannot be a tool of foreign policy and that problems must be solved through negotiation, by political means.
The positive changes taking place in world politics are making it possible, and the new social, economic and ecological challenges are making it necessary, for the United Nations to assume a more active role in, and to take more initiatives for, the maintenance of international peace and security and the prevention and solution of regional and global problems and conflicts. There is increasing evidence that the world Organization is becoming an international centre for accommodating divergent interests and organizing joint action. In this respect, we
believe that in order to ensure that the United Nations shall be truly universal we should make it possible for all States that so wish to join our world Organization. I should like to take this opportunity to express my Government's appreciation to the Secretary-General, Mr. Perez de Cuellar, for his untiring efforts, through which he has done much to enhance the prestige of the United Nations.
The positive changes in East-West relations have had a particularly favourable effect on the situation in Europe, which is of paramount importance for the foreign policy of Hungary. On the threshold of the third millennium, relations of a new type and duality are taking shape on the continent of Europe. As the bloc mentality recedes into the background, there is a growing awareness of an all-European identity and there is a common interest in breaking down the divisions that have persisted now for decades. The final document adopted in Vienna at the latest Follow-up Meeting of the Conference on Security and Co-operation in Europe is the most important CSCE document since the Helsinki Final Act was signed. It has raised the system of European relations to a qualitatively higher level and has set in motion a dynamic, long-term programme of action within national and pan-European frameworks alike.
As a result of the agreements reached at the Vienna meeting, talks have begun on reducing conventional forces in Europe. Also as a result of these agreements, meetings are to be held every year on the human dimension, and these will serve to ensure the continuity of the all-European dialogue on human rights.
We are convinced that the advance of the favourable processes that are unfolding calls for a new type of thinking based on the paramount importance of the interests of humanity as a whole. The realities of our time demand inter-State relations and co-operation, free of ideological prejudice and based on mutual advantage and interests. Mindful of these criteria, Hungary is prepared to co-operate with all countries of the world on the basis of partnership.
In this more favourable international situation, when political means and solutions are assuming an increasing role in guaranteeing security, disarmament talks and their results are being viewed in a new light. The past year has witnessed well-known and important events relating to disarmament. However, there has been no breakthrough so far, and we must therefore make further serious efforts on the bilateral, regional and multilateral levels.
On the eve of the last decade of the millennium, we have not managed to reduce the nuclear threat significantly. At the same time, the experience gained in implementing the historic Treaty on the Elimination of Intermediate and Shorter-Range Nuclear Missiles clearly indicates that real security can indeed be sought through nuclear disarmament.
The Hungarian Government has on many occasions expressed its conviction that a number of substantive disarmament issues - such as foe example a comprehensive nuclear test ban, nuclear disarmament, the complete prohibition and destruction of chemical weapons, and the prevention of an arms race in space - cannot only be resolved on a global basis and with the whole-hearted participation of the international community. For this reason, we regret that the results achieved through the multilateral forums on these issues have been so meagre.
In respect of the preparations for the Fourth Review Conference on the Implementation of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), we hope that there will be an opportunity to strengthen the Treaty on the international scale and to increase the number of States parties. We favour strengthening the non-proliferation regime and keeping the NPT in force beyond 1995.
The political success of the Paris Conference on chemical weapons has not yet made itself felt in the negotiations that are going on within the framework of the
Geneva Conference on Disarmament, and there is still no agreement on a number of the essential elements of the future treaty.
In recent years, the Hungarian Government has made several initiatives or taken unilateral steps to try to help speed up the pace of negotiations on the banning of chemical weapons and to promote the early preparation of a draft convention. On behalf of the Hungarian People's Republic, I declare from this rostrum that Hungary is ready to comply with all the provisions of the convention now being drafted and to act in full conformity with it even before it is concluded and enters into force.
That means, inter alia, reaffirming that on Hungarian territory there are neither chemical weapons nor industrial plants capable of producing such weapons and that the production of the Hungarian chemical industry and the trade in chemicals serve exclusively peaceful purposes. In accordance with the envisaged articles of the convention we shall make an itemized declaration, to be renewed on a regular basis, on the production of and foreign trade in chemicals. Even before the conclusion and entry into force of the convention, we are ready to accept verification, including on-site inspection, on a reciprocal basis, regarding all the declared facts and figures, as well as our military, industrial and trading activities relating to the scope of the convention. We consider that the potentialities of the United Nations can be used for this purpose under a procedure to be adopted later.
In agreement with the Government of the Soviet Union, I can also inform the General Assembly that the possibility of verification extends also to the installations of the Soviet army in Hungary.
The unilateral disarmament measures of the Soviet Union and several other Warsaw Treaty member States, including Hungary, created a favourable political atmosphere for the Vienna talks on conventional weapons, which started last spring. We hope that it will be possible to reach agreement at the negotiations as early as 1990.
Hungary is seeking to contribute to the attainment of this objective by its own means, including unilateral measures, such as reductions in its military budget, troop strength and military equipment. In the course of talks we have released, in the spirit of greater military openness and on a unilateral basis, data on the structure and deployment of our armed forces in order to help resolve problems concerning the exchange of military data.
Also falling within this framework is the regional security policy initiative for the establishment of a 100-kilometre-wide contiguous zone of security, confidence-building and co-operation, partially free of offensive weapons, along the common borders of Hungary, Austria and Yugoslavia, for the purpose of developing economic and trade relations, preserving the natural environment and deepening comprehensive co-operation in the human dimension.
The open-skies initiative likewise deserves attention as it is aimed at lessening tensions, building confidence and promoting verification of disarmament measures, including future agreements on conventional forces in Europe. We believe it would be useful to start consultations with the participation of interested countries to explore the details of the proposal. Such talks at the level of experts could make it possible to find elements of common interest. The Hungarian side is ready for that and expresses its willingness to participate in the preparation of such a co-operative venture.
The elimination and political settlement of regional hotbeds of crisis are significant factors for establishing international peace and security. As a result of efforts undertaken by various countries and the world Organization, solutions to several questions on the agenda of the present session of the General Assembly have been brought within reach. The United Nations has considerably increased its involvement in drawing up frameworks and ensuring technical conditions for the settlement of regional conflicts. The success of the peace-keeping operations of the world Organization is clear evidence that the United Nations is able to measure up to these requirements.
The Hungarian Government welcomes the fact that the deadlock on the independence of Namibia has been broken. The multilateral talks among the States concerned have yielded results and the preparatory stage for the holding of the first free election has begun. Hungary's participation in the fulfilment of the
monitoring tasks of the United Nations Transition Assistance Group (UNTAG) is a modest contribution towards a peaceful settlement of the conflict by political means.
The conditions for a settlement of the Middle East crisis are now more favourable as a result of international efforts made in furtherance of a solution and, not least, because of the flexible shifts in the position as well as the initiatives of the Palestine Liberation Organization (PI/3) and the Arab States. Hungary favours the early convening of the International Peace Conference with the participation of all parties concerned, including the PIO and the State of Israel, for the purpose of reaching a lasting and just settlement. It is our conviction that an open and unbiased approach increases the possibilities for the settlement of the crisis. Our relations with all interested parties are aimed at serving that very purpose.
The operation of the international financial system continues to be burdened with structural malfunctions and with strains resulting from the internal economic imbalances of various countries. The debt crisis has grown more pressing over the years, and international trade is still coping with serious disorders. Consequently, world market mechanisms operate in a distorted form.
Unfortunately, the negative trends of the world economy have prompted some countries and groups of countries to safeguard national interests by protectionist and discriminatory measures rather than by seeking solutions to existing problems on the basis of mutual interests. Such artificial obstacles to international economic co-operation impose added burdens on the countries heavily dependent on co-operation and have a particularly adverse effect on those which, by mobilizing their shrinking internal resources, try to adjust to changing conditions and to catch up with countries that have succeeded in their adjustment efforts.
Adjustment to the increasingly complex world economic conditions is a serious trial for Hungary as well. Our rapidly advancing reforms are aimed at creating an open market economy based on the equality of types of property and at seeking integration into the world economy. For us to succeed in these efforts it is necessary to have a world economic environment based on mutually advantageous relations and on the principle of fulfilment in good faith of contractual obligations. We are firmly committed to being guided in our economic relations not by ideological and political considerations but by ensuring the priority of economic interests.
At present we see possibilities for accommodating national, regional and global interests and objectives in different fields of economic life. We think that the United Nations and its specialized agencies are able to facilitate co-ordination of related endeavours, primarily by exploring possibilities for mutually advantageous co-operation and resolving contradictions and conflicts of interest. The new development strategy for the 1990s, if it proceeds from the real economic situation and sets realistic objectives, will be able to contribute to a more balanced development of the world economy.
My Government welcomes the fact that the question of human rights and fundamental freedoms has become a dynamic element of international security. It is our conviction that human rights are universal values. Consequently, respect for, and protection of, human rights cannot be considered an exclusively internal matter of any State, and enjoyment of them must be independent of the social system of a particular country or the type of alliance to which it belongs. The United Nations Charter, international covenants and other conventions embody the voluntarily assumed obligations of States with respect to human rights and fundamental freedoms. For us, therefore, there can be no Western or Eastern, Northern or Southern human rights.
Today, at the end of the century, we deem it a natural requirement that human rights and fundamental freedoms be accorded equal measures of universal international protection. The obligations of States today imply, on the one hand, that Governments have a responsibility to their own citizens for the observance of these rights and, on the other, that the community of nations can require any country to fulfil such obligations in good faith.
The Hungarian Government is making consistent efforts to bring our national legislation and practice into line with our international obligations. Our insistence on establishing the broadest possible international co-operation for the full implementation of human rights has, likewise, become a marked feature of our policy.
To demonstrate its willingness that there should be international co-operation, and to ensure full compliance with its commitments, Hungary took another important step recently, on 13 September 1989 it officially informed the Secretary-General of the United Nations that it considered itself bound by the individual-complaint mechanism in two additional areas — in respect of the
International Convention on the Elimination of All Forms of Racial Discrimination and the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. By doing so, Hungary has joined those countries that fully accept the competence of all United Nations bodies concerned with human rights in cases of communications from States parties or from individuals.
We have revised our position regarding the jurisdiction of the International Court of Justice as well. In the past we did not recognize the jurisdiction of the Court, but currently we are considering the practicability of withdrawing our reservations relating to it. In our latest international treaties no reservations were made regarding the clauses on the jurisdiction of the Court.
A timely task for us is to revise our internal laws and practices in order to resolve the grave problems relating to refugees. As part of this endeavour, Hungary acceded, this year, to tile United Nations Convention relating to the Status of Refugees, and to its Protocol. It is by applying the provisions of that Convention that we wish to settle the situation of persons seeking refuge in our country. We call for international co-operation aimed not only at alleviating the plight of people leaving their native lands but also at promoting efforts to eliminate the causes of the recent exodus of refugees.
There are still a number of deplorable instances of the violation of the rights of national, racial and religious majorities or minorities. We feel that the time has come for the United Nations to live up to its responsibility and to face the task of creating a new, up-to-date set of international rules which would guarantee the protection of minorities and which could replace the system of conventions on the protection of minorities that used to exist but was terminated owing to political circumstances.
The Hungarian Government is firmly committed to assuming an active role in this work of codification on the basis of the responsibility it feels for the fate of Hungarians dispersed throughout the world or living in the immediate neighbourhood of our country. Our action in this respect is guided by the principle that it is a fundamental human right of everyone and of every community to consider themselves as belonging to such nationality or religion as they wish and to arrange their lives in accordance with their national and religious feelings. This is the path we think should be followed in respect of all
individuals and peoples living in the Carpathian basin, in Europe - indeed, in any Part of the world. Hungary is undergoing a period of profound change, transforming its society. Politics and economy. Our people, as well as tearing down outdated structures, is engaged in creating institutional frameworks and guarantees for parliamentary democracy based on constitutional order. In this endeavour we proceed from the Primacy of international law. from the fact that the obligations assumed by our country as a sovereign and independent member of the international community take Precedence over national laws or bilateral and multilateral treaties or agreements that are not in line with our international legal and political obligations.
Concurrently with political changes, equally significant changes are being made in the economy, with the aim of creating an environment in which there will be wide scope for individual and collective, national and foreign initiatives. In recent years our country has done more than was done throughout previous decades to create a State governed by the rule of law. As a result of the steps and measures
that have been taken, and those that are envisaged, the reform process in Hungary has made considerable progress. Consistent implementation of our reforms is of vital national interest. My Government does not believe that a single party or organization would be able, alone, to carry out the reforms or to chart the paths and directions thereof. It wishes to undertake this task in common with all social forces willing to serve the interests of the Hungarian nation. Domestic and international conditions are favourable for this course of action. We are convinced that the success of these reforms transcends the boundaries of the region and is an important element for European stability and that therefore it cannot be a matter of indifference to other countries.
Prom the point of view of international relations, too, we consider it important that it be clearly recognized and reaffirmed, right now, that there is no exclusive model for any socio-political system and that such systems be judged not by their names but by their performance. Obviously, belonging to the same system of alliance cannot be grounds for military or any other kind of interference by States in the internal affairs of each other. It is for every State to determine independently and in a sovereign way its own destiny and its course of development, and for decisions of that kind every State should bear responsibility to its own people exclusively. This is the only way in which upheavals similar to the Hungarian tragedy of 1956 and other dramatic events can be avoided in the future.
This year, 1989, is the seventy-fifth anniversary of the outbreak of the First World War and the fiftieth of the outbreak of the Second; both wars are referred to in the first paragraph of the preamble to the Charter of the United Nations. The two wars which ignited the entire world started in Europe. Therefore, it is a strategic goal of my Governments foreign policy to work to reduce tension in Europe, end East-West confrontation and the division of the European continent, and create a united Europe on the basis of the Helsinki principles. We are striving to ensure that walls - both symbolic and real - separating peoples be removed as soon as possible and that a common European home be built in which the free movement of individuals, ideas and goods, as well as the preservation of the values of our civilization, will be taken for granted and ensured by guarantees.
In conclusion, I wish the General Assembly of our world Organization a successful forty-fourth session. 
